Exhibit 10.4

 

ADOPTION AGREEMENT

 

 

1.01

PREAMBLE

 

By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

 

 

(a)   ☐

adopts a new plan as of                [month, day, year]

 

 

(b)   ☒

amends and restates its existing plan as of 5/9/2019          [month, day, year]
which is the Amendment Restatement Date.  Except as otherwise provided in
Appendix A, all amounts deferred under the Plan prior to the Amendment
Restatement Date shall be governed by the terms of the Plan as in effect on the
day before the Amendment Restatement Date.

 

Original Effective Date:  10/15/1994               [month, day, year]

 

Pre-409A Grandfathering:   ☒  Yes   ☐  No

 

 

1.02

PLAN

 

Plan Name: SITE Centers Corp. Elective Deferred Compensation Plan (the
“Plan”)          

 

Plan Year:  Calendar year                                                    

 

The Plan document is comprised of this Adoption Agreement and the Basic Plan
Document.

 

 

1.03

Plan Sponsor

 

Name:

SITE Centers Corp.

Address:

3300 Enterprise Parkway, Beachwood, Ohio 44122

Phone # :

877-225-5337

EIN:

34-1723097

Fiscal Yr:

Calendar year

 

Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?

 

☒ Yes

☐ No

 




- 1 -

--------------------------------------------------------------------------------



DRAFT

 

 



1.04

Employer

 

The following entities have been authorized by the Plan Sponsor to participate
in and have adopted the Plan (insert “Not Applicable” if none have been
authorized):

 

Entity

Publicly Traded on Est. Securities Market

 

 

 

 

 

 

 

 

 

 

 

Yes

 

No

 

 

 

 

Not applicable

 

☐

 

☐

 

 

 

 

 

 

☐

 

☐

 

 

 

 

 

 

☐

 

☐

 

 

 

 

 

 

☐

 

☐

 

 

 

 

 

 

☐

 

☐

 

 

 

 

 

 

☐

 

☐

 

 

 

 

 

1.05

Administrator

 

The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:

 

Name:

SITE Centers Corp.

Address:

3300 Enterprise Parkway, Beachwood, Ohio 44122

 

 

Note:

The Administrator is the person or persons designated by the Plan Sponsor to be
responsible for the administration of the Plan.  Neither Fidelity Employer
Services Company nor any other Fidelity affiliate can be the Administrator.

 

1.06

key employee determination DATEs

 

The Identification Date for purposes of determining Key Employees will be
designated in accordance with the policy adopted by the Plan Sponsor for such
purpose.

 

In the absence of a designation as described in the preceding sentence, the
Identification Date is December 31.

 

The effective date for purposes of applying the six month delay in distributions
to Key Employees will be designated in accordance with the policy adopted by the
Plan Sponsor for such purpose.

 

In the absence of a designation described in the preceding sentence, the
effective date is the first day of the fourth month following the Identification
Date.

 




- 2 -

--------------------------------------------------------------------------------



DRAFT

 

 



2.01

Participation

 

 

(a)   ☒

Employees [complete (i), (ii) or (iii)]

 

 

(i)   ☐

Eligible Employees are selected by the Employer.

 

 

(ii)  ☒

Eligible Employees are those employees of the Employer who satisfy the following
criteria:

 

Executive Officers and members of the management team of

SITE Centers Corp. who are selected to participate in the plan by the

Administrator. Moreover, the Administrator may from time to time

establish criteria for eligibility, and employees meeting those criteria

shall be eligible to participate.

 

 

(iii)  ☐

Employees are not eligible to participate.

 

 

(b)   ☒

Directors [complete (i), (ii) or (iii)]

 

 

(i)    ☐

All Directors are eligible to participate.

 

 

(ii)   ☐

Only Directors selected by the Employer are eligible to participate.

 

 

(iii)  ☒

Directors are not eligible to participate.

 




- 3 -

--------------------------------------------------------------------------------



DRAFT

 

 



3.01Compensation

 

For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

 

 

(a)

☒

Compensation is defined as:

 

 

 

in Section 2.9, but

 

 

 

excluding all compensation other than base salary and

 

 

 

amounts provided pursuant to the SITE Centers Cash

 

 

 

Incentive Plan or other cash based incentive payments as

 

 

 

determined by the administrator prior to the start of the

 

 

 

calendar year and prior to the deadline for the deferral

 

 

 

election to which such cash based incentives relate.

 

(b)

☐

Compensation as defined in      [insert name of qualified plan] without regard
to the limitation in Section 401(a)(17) of the Code for such Plan Year.

 

(c)

☐

Director Compensation is defined as:

 

 

 

    

 

 

 

    

 

 

 

    

 

 

 

 

 

(d)

☐

Compensation shall, for all Plan purposes, be limited to $     .

 

(e)

☐

Not Applicable.

 

3.02

BonusES

 

Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses that will be the subject of a separate deferral
election:

 

Type

Will be treated as Performance

Based Compensation

 

 

 

 

Yes

 

No

 

SITE Centers Cash Incentive Plan or other cash based incentive payments as
determined by the administrator prior to the start of the calendar year and
prior to the deadline for the deferral election to which such cash based
incentives relate

 

☐

 

☒

 

    

 

☐

 

☐

 

    

 

☐

 

☐

 

    

 

☐

 

☐

 

    

 

☐

 

☐

 

 

 

 

 

 

 

☐

Not Applicable.

 

 

 

 

 

 




- 4 -

--------------------------------------------------------------------------------



DRAFT

 

 



4.01Participant Contributions

 

If Participant contributions are permitted, complete (a), (b), and
(c).  Otherwise
complete (d).

 

 

(a)

Amount of Deferrals

 

A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration.  For each
type of remuneration listed, complete “dollar amount” and / or “percentage
amount”.

 

 

(i)

Compensation Other than Bonuses [do not complete if you complete (iii)]

 

 

Type of Remuneration

Dollar Amount

% Amount

Increment

 

Min

Max

Min

Max

 

(a)      Base Salary

1

5,000,000

 

 

$100

 

(b)      

 

 

 

 

 

 

(c)      

 

 

 

 

 

 

Note:  The increment is required to determine the permissible deferral
amounts.  For example, a minimum of 0% and maximum of 20% with a 5% increment
would allow an individual to defer 0%, 5%, 10%, 15% or 20%.

 

 

(ii)

Bonuses [do not complete if you complete (iii)]

 

 

Type of Bonus

Dollar Amount

% Amount

Increment

 

Min

Max

Min

Max

 

(a)      SITE Centers Cash Incentive Plan or other cash based incentive payments

1

5,000,000

1

100

1% or

$100

 

(b)      

 

 

 

 

 

 

(c)      

 

 

 

 

 

 

 

(iii)

Compensation [do not complete if you completed (i) and (ii)]

 

 

Dollar Amount

% Amount

Increment

 

 

Min

Max

Min

Max

 

 

 

 

 

 

 

 

 

 

(iv)

Director Compensation

 

Type of

Compensation

Dollar Amount

% Amount

Increment

Min

Max

Min

Max

Annual Retainer

 

 

 

 

 

Meeting Fees

 

 

 

 

 

Other:

 

 

 

 

 

Other:

 

 

 

 

 

 

- 5 -

--------------------------------------------------------------------------------



DRAFT

 

 



 

(b)

Election Period

 

 

(i)

Performance Based Compensation

 

A special election period

 

☐

Does

 

☒

Does Not

 

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.

 

The special election period, if applicable, will be determined by the Employer.

 

 

(ii)

Newly Eligible Participants

 

An employee who is classified or designated as an Eligible Employee during a
Plan Year

 

☒

May

 

☐

May Not

 

elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan in accordance with Section 4.3.

 

 

(c)

Revocation of Deferral Agreement

 

A Participant’s deferral agreement

 

☐

Will

☒

Will Not

 

be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer to the extent necessary to satisfy the
requirements of Reg. Sec. 1.401(k)-1(d)(3).  If cancellation occurs, the
Participant may resume participation in accordance with Article 4 of the Plan.

 

 

(d)

No Participant Contributions

 

☐

Participant contributions are not permitted under the Plan.

 






- 6 -

--------------------------------------------------------------------------------



DRAFT

 

 



5.01

Employer Contributions

 

If Employer contributions are permitted, complete (a) and/or (b).  Otherwise
complete (c).

 

 

(a)

Matching Contributions

 

 

(i)

Amount for Plan Years Prior to January 1, 2020

 

For each Plan Year prior to January 1, 2020, the Employer shall make a Matching
Contribution on behalf of each Participant who defers Compensation for the Plan
Year and satisfies the requirements of Section 5.01(a)(iii) of the Adoption
Agreement equal to [complete the ones that are applicable]:

 

 

(A)      ☐

     [insert percentage] of the Compensation the Participant has elected to
defer for the Plan Year

 

 

(B)      ☐

An amount determined by the Employer in its sole discretion

 

 

(C)      ☐

Matching Contributions for each Participant shall be limited to $     and/or
     % of Compensation.

 

 

(D)      ☒

Other: For each Participant who has made elective contributions (as defined in
26 CFR section 1.401(k)-6 (“QP Deferrals”)) of the maximum permitted under Code
section 402(g), or the maximum permitted under the terms of the SITE Centers
Corp. 401(k) Plan and Trust (the “QP”), to the QP, the Employer shall make a
Matching Contribution in an amount equal to (1) minus (2) below:

 

 

(1)

The matching contributions (as defined in 26 CFR section 1.401(m)-1(a)(2) (“QP
Match”)) that the Participant would have received under the QP on the sum of the
Deferral Contributions and the Participant’s QP Deferrals, determined as though
–

 

 

•

No limits otherwise imposed by the tax law applied to such QP Match; and

 

•

The Participant’s Deferrals Contributions had been made to the QP.

 

 

(2)

The QP Match actually made to such Participant under the QP for the applicable
plan year.

 

Provided, however, that the Matching Contributions made on behalf on any
Participant pursuant to this Section 5.01(a)(i)(D) shall be limited as provided
in Section 5.1 hereof.

 

(E)      ☐      Not Applicable [Proceed to Section 5.01(b)]

 

 






- 7 -

--------------------------------------------------------------------------------



DRAFT

 

 



 

(ii)

Amount for Plan Years On and After January 1, 2020

 

For each Plan Year beginning on and after January 1, 2020, the Employer shall
make a Matching Contribution on behalf of each Participant who defers
Compensation for the Plan Year and satisfies the requirements of Section
5.01(a)(iii) of the Adoption Agreement equal to [complete the ones that are
applicable]:

 

 

(A)      ☐

     [insert percentage] of the Compensation the Participant has elected to
defer for the Plan Year

 

 

(B)      ☐

An amount determined by the Employer in its sole discretion

 

 

(C)      ☐

Matching Contributions for each Participant shall be limited to $     and/or
     % of Compensation.

 

 

(D)      ☒

Other: For each Participant who has made contributions pursuant to Section 4.01
hereof (“Deferral Contributions”), the Employer shall make a Matching
Contribution in an amount equal to (1) minus (2) below:

 

 

(1)

The matching contributions (as defined in 26 CFR section 1.401(m)-1(a)(2) (“QP
Match”)) that the Participant would have received under the SITE Centers Corp.
401(k) Plan and Trust (the “QP”) on the sum of (i) the Deferral Contributions
and (ii) the maximum elective contributions (as defined in 26 CFR section
1.401(i)-(6)) permitted under Code section 402(g) or, if lesser, permitted under
the terms of the QP that the Participant could have made for the Plan Year under
the QP (the “Deemed QP Contributions”), determined as though –

 

 

•

No limits otherwise imposed by the tax law applied to such QP Match; and

 

•

The Participant’s Deferrals Contributions had been made to the QP.

 

 

(2)

The QP Match that would have been made to such Participant’s account under the
QP if the Participant had made the Deemed QP Contributions to the QP for the
Plan Year.

 

Provided, however, that the Matching Contributions made on behalf on any
Participant pursuant to this Section 5.01(a)(ii)(D) shall be limited as provided
in Section 5.1 hereof, to the extent applicable.

 

(E)      ☐      Not Applicable [Proceed to Section 5.01(b)]

 

- 8 -

--------------------------------------------------------------------------------



DRAFT

 

 



 

(iii)

Eligibility for Matching Contribution

 

A Participant who defers Compensation for the Plan Year shall receive an
allocation of Matching Contributions determined in accordance with Section
5.01(a)(i) provided he satisfies the following requirements [complete the ones
that are applicable]:

 

(A)   ☒

Describe requirements:

 

Employed on November 30 of the applicable plan year

 

 

(B)   ☐

Is selected by the Employer in its sole discretion to receive an allocation of
Matching Contributions

 

 

(C)   ☐

No requirements

 

 

(iv)

Time of Allocation

 

Matching Contributions, if made, shall be treated as allocated [select one]:

 

(A)   ☐

As of the last day of the Plan Year

 

 

(B)   ☒

At such times as the Employer shall determine in its sole discretion

 

 

(C)   ☐

At the time the Compensation on account of which the Matching Contribution is
being made would otherwise have been paid to the Participant

 

 

(D)   ☐

Other:

 

 

 

 

 

 

 

 

(b)

Other Contributions

 

 

(i)

Amount

 

The Employer shall make a contribution on behalf of each Participant who
satisfies the requirements of Section 5.01(b)(ii) equal to [complete the ones
that are applicable]:

 

(A)   ☐

An amount equal to      [insert number] % of the Participant’s Compensation

 

 

(B)   ☒

An amount determined by the Employer in its sole discretion

 

 

(C)   ☐

Contributions for each Participant shall be limited to $            

 

 

(D)   ☐

Other:

 

 

 

 

 

 

 

 

 

 

 

 

(E)   ☐

Not Applicable [Proceed to Section 6.01]




- 9 -

--------------------------------------------------------------------------------



DRAFT

 

 



 

(ii)

Eligibility for Other Contributions

 

A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:

 

(A)   ☐

Describe requirements:

 

    

 

 

    

 

 

 

(B)   ☒

Is selected by the Employer in its sole discretion to receive an allocation of
other Employer contributions

 

 

(C)   ☐

No requirements

 

 

(iii)

Time of Allocation

 

Employer contributions, if made, shall be treated as allocated [select one]:

 

(A)   ☐

As of the last day of the Plan Year

 

 

(B)   ☒

At such time or times as the Employer shall determine in its sole discretion

 

 

(C)   ☐

Other:

 

    

 

 

    

 

 

    

 

 

 

(c)

No Employer Contributions

 

 

☐

Employer contributions are not permitted under the Plan.

 




- 10 -

--------------------------------------------------------------------------------



DRAFT

 

 



6.01

DIStributions

 

The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.  

 

 

(a)

Timing of Distributions

 

 

(i)

All distributions shall commence in accordance with the following [choose one]:

 

 

(A)    ☐

As soon as administratively feasible following the distribution event but in no
event later than the time prescribed by Treas. Reg. Sec. 1.409A-3(d).

 

(B)    ☒

Monthly on specified day 15th [insert day]

 

(C)    ☐

Annually on specified month and day      [insert month and day]

 

(D)    ☐

Calendar quarter on specified month and day [     month of quarter (insert 1,2
or 3);    __  day (insert day)]

 

(ii)

The timing of distributions as determined in Section 6.01(a)(i) shall be
modified by the adoption of:

 

 

(A)    ☐

Event Delay – Distribution events other than those based on Specified Date or
Specified Age will be treated as not having occurred for       months [insert
number of months].

 

 

(B)    ☐

Hold Until Next Year – Distribution events other than those based on Specified
Date or Specified Age will be treated as not having occurred for twelve months
from the date of the event if payment pursuant to Section 6.01(a)(i) will
thereby occur in the next calendar year or on the first payment date in the next
calendar year in all other cases.

 

 

(C)    ☐

Immediate Processing – The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events]:

 

 

                                              .

 

                                              .

 

 

 

 

(D)    ☒

Not applicable.

 

 




- 11 -

--------------------------------------------------------------------------------



DRAFT

 

 



 

(b)

Distribution Events

 

Participants may elect the following payment events and the associated form or
forms of payment. If multiple events are selected, the earliest to occur will
trigger payment. For installments, insert the range of available periods (e.g.,
5-15) or insert the periods available (e.g., 5,7,9).

 

 

 

Lump Sum

Installments

 

 

 

 

(i)    ☐

Specified Date

    

     years

 

 

(ii)   ☒

Specified Age

✓

1-10 years

 

 

(iii)  ☐

Separation from Service

    

     years

 

 

(iv)  ☒

Earlier of Separation from Service plus 6 months or Age

✓

1-10 years

 

 

(v)   ☒

Separation from Service plus 6 months

✓

1-10 years

 

 

(vi)  ☐

Retirement

    

     years

 

 

(vii) ☐

Retirement plus 6 months

    

     years

 

 

(viii) ☐

Retirement plus      months [not to exceed      months]

    

     years

 

 

(ix)  ☐

Disability

    

     years

 

 

(x)   ☐

Death

    

     years

 

 

(xi)  ☐

409A Change in Control

    

     years

 

If a Participant elects a Specified Date or a Specified Age as a payment event,
the Specified Date or the date on which the Specified Age will occur can be no
earlier than January 1 of the third calendar year following the calendar year to
which the Compensation being deferred relates.  For example, if a Participant is
deferring Compensation that will relate to services performed in 2015, that
Participant cannot elect a Specified Date or a Specified Age that will occur
prior to January 1, 2018.

 

Installments may be paid [select each that applies]

 

☒

Monthly

☐

Quarterly

☒

Annually

 

 

(c)

Specified Date and Specified Age elections may not extend beyond age

 

70




- 12 -

--------------------------------------------------------------------------------



DRAFT

 

 



 

(d)

Payment Election Override

 

Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:

 

 

EVENTS

FORM OF PAYMENT

☐

Separation from Service

 

Lump sum

 

Installments

☐

Separation from

Service before Retirement

 

Lump sum

 

Installments

☒

Death

✓

Lump sum

 

Installments

☒

Disability

✓

Lump sum

 

Installments

☐

Not Applicable

 

 

 

 

 

 

(e)

Involuntary Cashouts

 

☒

If the Participant’s vested Account at the time his Account becomes payable does
not exceed $50,000 distribution of the vested Account shall automatically be
made in the form of a single lump sum at the time the first payment of such
Account would have otherwise been paid in accordance with Section 9.5 of the
Plan.

 

☒

If the Participant’s total balance in his Account, in addition to the
Participant’s balances and accounts under any other agreements, methods,
programs or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan with the Plan under Treasury Regulation Section 1.409A-1(c)(2)
(the “Aggregate Account Balance”), is less than the applicable dollar amount
under Section 402(g)(1)(B) of the Internal Revenue Code, then SITE Centers Corp.
may, in the discretion of the Compensation Committee of the Board of Directors
of SITE Centers Corp. or any Executive Vice President acting on behalf of SITE
Centers Corp., pay the Participant’s entire Aggregate Account Balance in an
immediate lump sum in accordance with Section 409A of the Internal Revenue
Code.  Any such exercise of discretion shall be evidenced in writing not later
than the date of payment.  In no event will a Participant have discretion to
determine whether his or her Aggregate Account Balance will be paid in an
immediate lump sum pursuant to this Section 6.01(e).

 

☐

There are no involuntary cashouts.

 




- 13 -

--------------------------------------------------------------------------------



DRAFT

 

 



 

 

(f)

Retirement

 

☐

Retirement shall be defined as a Separation from Service that occurs on or after
the Participant [insert description of requirements]:

 

 

 

 

 

 

 

 

☒

No special definition of Retirement applies.

 

 

(g)

Distribution Election Change

 

A Participant

 

☒

Shall

☐

Shall Not

 

be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan, however, a Participant may not make
such an election change if it would result in a distribution commencing after
the date the Participant attains age 70.

 

A Participant shall generally be permitted to elect such modification an
unlimited number of times.

 

Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

 

 

(h)

Frequency of Elections

 

The Plan Sponsor

 

☒

Has

☐

Has Not

 

Elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan.  If a single election of a time and/or form of payment
is required, the Participant will make such election at the time he first
completes a deferral agreement which, in all cases, will be no later than the
time required by Reg. Sec. 1.409A-2.

 






- 14 -

--------------------------------------------------------------------------------



DRAFT

 

 



7.01

VESTING

 

 

(a)

Matching Contributions

 

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:

 

☒

Years of Service

Vesting %

 

 

0

0                 (insert ‘100’ if there is immediate vesting)

 

1

20

 

 

2

40

 

 

3

60

 

 

4

80

 

 

5

100

 

 

 

 

☐

Other:

 

 

 

 

 

 

 

 

☐

Class year vesting applies.

 

 

 

 

☐

Not applicable.

 

 

 

(b)

Other Employer Contributions

 

The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than Matching Contributions shall
be based on the following schedule:

 

☒

Years of Service

Vesting %

 

 

0

0

(insert ‘100’ if there is immediate vesting)

 

1

33

 

 

2

67

 

 

3

100

 

 

4

    

 

 

5

    

 

 

6

    

 

 

7

    

 

 

8

    

 

 

9

    

 

 

 

 

☐

Other:

 

 

 

 

 

 

 

 

☐

Class year vesting applies.

 

 

 

 

☐

Not applicable.

 

 

 






- 15 -

--------------------------------------------------------------------------------



DRAFT

 

 



 

(c)

Acceleration of Vesting

 

A Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events [while the Participant is an employee of
the Employer]: [select the ones that are applicable]:

 

(i)    ☒

Death

 

 

(ii)   ☒

Disability

 

 

(iii)   ☒

Vesting Change in Control (as defined in Section 11.03)

 

 

(iv)  ☐

Eligibility for Retirement

 

 

(v)   ☐

Other:                                                             

 

 

                                                            

 

 

 

(vi)  ☐

Not applicable.

 

 

(d)

Years of Service

 

 

(i)

A Participant’s Years of Service shall include all service performed for the
Employer and

 

☐

Shall

☒

Shall Not

 

include service performed for the Related Employer.

 

 

(ii)

Years of Service shall also include service performed for the following
entities:

 

    

    

    

    

    

 

 

(iii)

Years of Service shall be determined in accordance with (select one)

 

(A)  ☒

The elapsed time method in Treas. Reg. Sec.  1.410(a)-7

 

 

(B)  ☐

The general method in DOL Reg. Sec.  2530.200b-1 through b-4

 

 

(C)  ☐

The Participant’s Years of Service credited under [insert name of
plan]                                                    

 

 

 

(D)  ☐

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

☐ Not applicable.

- 16 -

--------------------------------------------------------------------------------



DRAFT

 

 



 

8.01

UNFORESEEABLE EMERGENCY

 

(a)A withdrawal due to an Unforeseeable Emergency as defined in Section 2.24:

 

☒

Will

☐

Will Not [if Unforeseeable Emergency withdrawals are not permitted, proceed to
Section 9.01]

 

be allowed.

 

 

(b)

Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s deferral
election for the remainder of the Plan Year:

 

☒

Will

☐

Will Not

 

be cancelled.  If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.

 






- 17 -

--------------------------------------------------------------------------------



DRAFT

 

 



9.01

INVESTMENT DECISIONS

 

Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

 

(a)    ☒

The Participant or his Beneficiary

 

 

(b)    ☐

The Employer

 




- 18 -

--------------------------------------------------------------------------------



DRAFT

 

 



10.01TRUST

 

The Employer [select one]:

 

☒

Does

☐

Does Not

 

intend to establish a rabbi trust as provided in Article 11 of the Plan.






- 19 -

--------------------------------------------------------------------------------



DRAFT

 

 



11.01

TERMINATION UPON 409A CHANGE IN CONTROL

 

The Plan Sponsor

 

☒

Reserves

☐

Does Not Reserve

 

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a 409A Change in Control as described in Section 10.2.

 

11.02

AUTOMATIC  DISTRIBUTION UPON 409A CHANGE IN CONTROL

 

Distribution of the remaining vested balance of each Participant’s Account

 

☐

Shall

☒

Shall Not

 

automatically be paid as a lump sum payment upon the occurrence of a 409A Change
in Control as provided in Section 9.7.

 

11.03

VESTING CHANGE IN CONTROL AND 409A CHANGE IN CONTROL

 

 

(a)

A “Vesting Change in Control” for purposes of accelerated vesting under Section
7.01(c) means the occurrence of any of the following events:

 

(i) consummation of a consolidation or merger in which SITE Centers Corp. is not
the surviving corporation, the sale of substantially all of the assets of SITE
Centers Corp., or the liquidation or dissolution of SITE Centers Corp.;

 

(ii) any person or other entity (other than SITE Centers Corp. or a Subsidiary
or any SITE Centers Corp. employee benefit plan (including any trustee of any
such plan acting in its capacity as trustee)) purchases any Common Shares (or
securities convertible into Common Shares) pursuant to a tender or exchange
offer without the prior consent of the Board of Directors of SITE Centers Corp.,
or becomes the beneficial owner of securities of SITE Centers Corp. representing
30% or more of the voting power of SITE Centers Corp.’s outstanding securities
without the prior consent of the Board of Directors of SITE Centers Corp.; or  

 

(iii) during any two-year period, individuals who at the beginning of such
period constitute the entire Board of Directors of SITE Centers Corp. cease to
constitute a majority of the Board of Directors of SITE Centers Corp.; provided,
that any person becoming a director of SITE Centers Corp. during such two-year
period whose election, or nomination for election by SITE Centers Corp.’s
shareholders, was  approved by a vote of at least two-thirds of the directors
who at the beginning of such period constituted the entire Board of Directors of
SITE Centers Corp. (either by a specific vote or by approval of SITE Centers
Corp.’s proxy statement in which such person is named as a nominee of SITE
Centers Corp. for director), but excluding for this purpose any person whose
initial assumption of office as a director of SITE Centers Corp. occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors of SITE Centers Corp. or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or person other than
the Board of Directors of SITE Centers Corp., shall be considered as though such
person was a member of the Board of Directors of SITE Centers Corp. at the
beginning of such period.

- 20 -

--------------------------------------------------------------------------------



DRAFT

 

 



 

For purposes of this Section 11.03(a), “Subsidiary” means a corporation, company
or other entity (A) more than 50 percent of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority) are, or (B) which does not have outstanding shares or
securities (as may be the case in a partnership, joint venture, limited
liability company, or unincorporated association), but more than 50 percent of
whose ownership interest representing the right generally to make decisions for
such other entity is, now or hereafter, owned or controlled, directly or
indirectly, by SITE Centers Corp.

 

For purposes of this Section 11.03(a), “Common Shares” means the common shares
of SITE Centers Corp., $0.10 par value per share, or any security into which
such common shares may be changed by reason of a stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of SITE Centers Corp., any merger, consolidation, spin-off, split- off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or warrants to purchase securities,
or any other corporate transaction or event having an effect similar to any of
the foregoing.

 

 

(b)

A “409A Change in Control” includes the following [select each definition that
applies]:

 

 

(i)

☒    A change in the ownership of the Employer as described in Section 9.7(c) of
the Plan.

 

 

(ii)

☒    A change in the effective control of the Employer as described in Section
9.7(d) of the Plan.

 

 

(iii)

☒    A change in the ownership of a substantial portion of the assets of the
Employer as described in Section 9.7(e) of the Plan.

 

 

(iv)

☐    Not Applicable.

 






- 21 -

--------------------------------------------------------------------------------



DRAFT

 

 



12.01

GOVERNING STATE LAW

 

The laws of Ohio shall apply in the administration of the Plan to the extent not
preempted by ERISA.

 

- 22 -

--------------------------------------------------------------------------------

EXECUTION PAGE

 

 

The Plan Sponsor has caused this Adoption Agreement to be executed this 5th day
of June, 2019.

 

 

PLAN SPONSOR:

 

/s/ Lori D. Parsons

By:

 

Lori D. Parsons

Title:

 

Vice President of Human Resources

 

 

 

- 23 -

--------------------------------------------------------------------------------

 

 

APPENDIX A

SPECIAL EFFECTIVE DATES

Not Applicable

 

 

- 24 -